—In an action to recover for property damage resulting from a sewer backup, the plaintiffs appeal from an order of the Supreme Court, Richmond County (John Leone, J.), dated December 4, 1997, which denied their motion for summary judgment against the defendant City of New York on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff's have failed to establish their entitlement to judgment as a matter of law (see, Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226; Feuer v HASC Summer Program, 247 AD2d 429; Davis v Federated Dept. Stores, 227 AD2d 514). Sullivan, J. P., Krausman, Goldstein and Luciano, JJ., concur.